                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD THOMAS KENNEDY,                            :
                                                  :
                              Plaintiff,          :          CIVIL ACTION NO. 18-3442
                                                  :
       v.                                         :
                                                  :
COMMONWEALTH OF                                   :
PENNSYLVANIA, UNITED STATES                       :
DEPARTMENT OF THE TREASURY,                       :
OFFICE OF TREASURER OF THE                        :
UNITED STATES, UNITED STATES                      :
POSTAL SERVICE, INTERNAL                          :
REVENUE SERVICE, DAVID JOHN                       :
KAUTTER, BRIAN S. JONES, WILLIAM                  :
M. PAUL, BRUCE K. MENEELY,                        :
NANCY B. ROMANO, HARRY J.                         :
NEGRO, R. B. SIMMONS, MICHAEL                     :
WRIGHT, STEVEN TERNER MNUCHIN,                    :
JOVITA CARRANZA, MEGAN                            :
BRENNAN, and THOMAS MARSHALL,                     :
all persons in their official and individual      :
capacities,                                       :
                                                  :
                              Defendants.         :

                                 MEMORANDUM OPINION

Smith, J.                                                                       November 14, 2018

       The pro se plaintiff filed this civil action initially asserting only state-law claims against

the Internal Revenue Service (“IRS”) and numerous individuals (seemingly IRS officials,

employees, or agents) after the IRS placed liens on his assets due to balances he owed for taxable

years 2006 and 2007. The plaintiff is proceeding in forma pauperis. The court reviewed the

complaint and determined that the plaintiff failed to demonstrate that the court has subject-matter

jurisdiction over the action because he failed to include sufficient allegations to establish the

citizenship of the parties. The court also noted that the court also lacked jurisdiction to consider
any claims seeking review of Tax Court proceedings. Based on these conclusions, the court

dismissed the complaint, but provided the plaintiff with leave to file an amended complaint

within 30 days.

        The plaintiff timely filed an amended complaint, which the court has screened under 28

U.S.C. § 1915(e)(2)(B). Although the plaintiff has changed some of the named defendants and

has attempted to add federal claims to his existing state-law claims, he has nonetheless failed to

include allegations alleging a plausible claim over which this court has subject-matter

jurisdiction. Accordingly, the court will dismiss the amended complaint.

                    I.       ALLEGATIONS AND PROCEDURAL HISTORY

        The court previously described the allegations in the original complaint and the

procedural history of this matter as follows:

                [T]he pro se plaintiff, Edward Thomas Kennedy (“Kennedy”), filed a
        petition against the Commissioner of the Internal Revenue Service in the United
        States Tax Court on June 11, 2018. See Kennedy v. Comm’r of Internal Revenue,
        No. 011586-18 (U.S. Tax Ct.).1 On August 3, 2018, the Commissioner, through
        its counsel, Brian S. Jones, Esquire, who is a named defendant in the instant
        action, filed a motion to dismiss for lack of jurisdiction. See Compl., Ex. 2, Doc.
        No. 2. 2 In the motion, the Commissioner argued that the tax court lacked
        jurisdiction because

                 no notice of determination authorized by I.R.C. §§ 6320 or 6330,
                 to form the basis for a petition to this Court, has been sent to
                 [Kennedy] with respect to taxable years 2001 through 2017, nor
                 has respondent made any other determination with respect to
                 [Kennedy’s] taxable years 2001 through 2017 that would confer
                 jurisdiction on this Court.

        Compl., Ex. 2 at ECF p. 29.

               The Commissioner also described Kennedy’s underlying petition in the
        motion. 3 In this regard, the Commissioner indicated that Kennedy had asserted

1
     A copy of the docket entries in this Tax Court matter can be located at:
https://www.ustaxcourt.gov/UstcDockInq/DocketDisplay.aspx?DocketNo+18011586.
2
  Kennedy attached a copy of the motion to the complaint. See Compl., Ex. 2.
3
  Although Kennedy attaches a document titled “Law of the Case” to the complaint, he did not attach the petition.

                                                       2
four causes of action: trespass; trespass on this case; trespass on this case—
vicarious liability; and failure to provide a republican form of government. See
id. at ECF p. 30. Kennedy also “characterize[d] several high ranking government
officials and the Internal Revenue Service in general as ‘bandits.’” Id.

        The Commissioner construed Kennedy’s petition as an “attempt[] to
challenge the appropriateness of the alleged filing of Federal Tax Liens for the
taxable years 2001 through 2017.” Id. at ECF p. 31. Apparently, the
Commissioner retrieved transcripts for taxable years 2001 through 2017 and
determined that Kennedy had balances owed for the taxable years 2006, 2007, and
2016. Id. On April 8, 2011, the IRS placed liens on Kennedy’s assets “due to
balances owed for taxable years 2006 and 2007.” Id. On April 12, 2011, the
Commissioner “issued a Notice of Lien Filing and right to Collection due process
hearing as to taxable years 2006 and 2007.” Id. at ECF pp. 31-32. Kennedy did
not request a due process hearing, so the Commissioner “did not make or issue a
determination that would confer jurisdiction to the Court as to the liens that were
filed for taxable years 2006 and 2007.” Id. at ECF p. 32. As for the taxable year
2016, the Commissioner’s records indicated “that no collection action has been
taken as to [Kennedy’s] unpaid balance.” Id.

       On August 6, 2018, the Tax Court ordered Kennedy to file a response to
the motion to dismiss for lack of jurisdiction. See Docket, Kennedy v. Comm’r of
Internal Revenue, No. 011586-18 (U.S. Tax. Ct.). Kennedy filed his objection to
the motion the next day. See id. On August 8, 2018, Chief Judge Foley entered
an order granting the motion to dismiss for lack of jurisdiction. See id. It appears
that Kennedy filed an appeal from this decision to the United States Court of
Appeals for the Third Circuit. See id.

        On August 13, 2018, Kennedy brought the instant action by filing an
application for leave to proceed in forma pauperis (the “IFP Application”) and a
proposed complaint. See Doc. Nos. 1, 2. In the complaint, Kennedy asserts that
the court has diversity jurisdiction over this matter. See Compl. at 1, Doc. No. 2.
He seeks to have the court “Order Defendants to Stop Stealing from [him], Return
all Stolen Funds . . . to [him] Nunc Pro tunc, Remove all Tax Liens and Tax
Levies nunc pro tunc, and pay [him] damages for his injuries described in the six
Causes of Action herein.” Id. at 2.

        Regarding the substantive allegations in the complaint, Kennedy claims
that he does not have a contract with the IRS, which he characterizes as a debt
collector that is unlicensed to act as such in the Commonwealth of Pennsylvania.
See id. He claims that the Internal Revenue Code is not law “and have [sic] no
lawful status in this court of record.” Id. He also believes that “no Defendant
Commissioner Internal Revenue Service have a lawful oath of office, which
invalidates [the IRS’s] tax levy, tax liens and claims for funds against [him].” Id.
at 2-3.



                                         3
                Kennedy also notes that while before the Tax Court he “objected to the
        fact Modern Attorney Jones and his Modern Attorney bosses failed to declare
        and/or swear under penalty of perjury that their paperwork is true and correct,
        probable evidence of their intent to lie, mislead, misconstrue, misrepresent and/or
        put false information into the US [sic] Tax Court.” Id. at 3. Nonetheless,
        “Modern Attorney Brian S. Jones and his Modern Attorney bosses did put false
        data into the case, and thus lied, mislead [sic], misconstrued, misrepresented
        information into the United States Tax Court.” Id. In addition, as Kennedy
        believes that the Internal Revenue Code is not relevant in the Tax Court (insofar
        as it is purportedly a court of record and not an administrative court), the
        defendants exceeded their jurisdiction when Brian S. Jones “pleaded statutes and
        codes.” See id.

               Kennedy asserts that IRS employees or agents have stolen funds from him
        on seven occasions since January 2018. 4 See id. at 5, 9. More specifically, it
        appears that the defendants have taken approximately $238.95 per month from
        him. See id. at 9. These acts purportedly deprived Kennedy of his liberty. See id.

                 Based on the aforementioned allegations, Kennedy asserts six causes of
        action: (1) trespass, (2) trespass on the case, (3) “trespass on the case—vicarious
        liability,” (4) “failure to provide a republican form of government,” (5) trover,
        and (6) intentional infliction of emotional distress. See id. at 3-10. He seeks
        monetary damages under multiple avenues for recovery; for example, he seeks (1)
        $5,000 for every time that each defendant failed to act to prevent his injuries or
        $15,000,000.00, whichever is greater, and (2) $1,000 for each day of “unlawful
        behaviors for each defendant, or $5,000,000.00, whichever is greater.” See id. at
        6. He also seeks various declaratory judgments and forms of injunctive relief.
        See id. at 10-11.

See Mem. Op. at 2–5 (footnotes and alterations in original), Doc. No. 4.

        After reviewing the IFP Application and the complaint, the court entered an order and a

memorandum opinion on September 21, 2018, which (1) granted the IFP Application, (2)

dismissed the complaint without prejudice for lack of subject-matter jurisdiction, and (3)

provided Kennedy with a period of 30 days to file an amended complaint. See Doc. Nos. 4, 5.

Seemingly in response to this order, Kennedy filed four documents with the clerk of court on

September 26, 2018.



4
  As he apparently did in his petition with the Tax Court, Kennedy refers to the defendants (and possibly the other
I.R.S. agents and employees) as “Bandits.” See, e.g., Compl. at 5.

                                                        4
       The first document is a motion for authorization to file electronically. Doc. No. 8. The

second document is titled, “Take Judicial Notice Take Judicial Cognizance.” Doc. No. 6. In this

document, Kennedy, inter alia, (1) attempts to suspend the undersigned from attempting to

dismiss this case, (2) claims that this court has jurisdiction over the action pursuant to 28 U.S.C.

§§ 1346 and 1361, (3) asserts that he can appeal from any “mistakes in law or fact” directly to

the United States Supreme Court and “its common law Judge, Samuel Anthony Alito,” (4)

requests that the court require Thomas Marshall, William M. Paul, Bruce K, Meneely, Nancy B.

Romano, Harry J. Negro, and Brian S. Jones to post bonds to cover their official and individual

liability in this case, and (5) “objects to the Universal Charter of the Judge, THE UNIVERSAL

CHARTER OF THE JUDGE, and demands the Judge to disclose membership in [the]

International Association of Judges if he is a member.” See Take Judicial Notice Take Judicial

Cognizance at 1-2.

       The third document is titled, “Motion for US Marshal Service to Provide Service of

Process and Objections.” Doc. No. 7. In this document, Kennedy, inter alia, (1) seeks to have

the court direct the Marshal’s Service serve process “without delay,” (2) objects to the terms

“pro se” and “in forma pauperis” because they are “pig latin” and are “disrespectful to the latin

language and latin races,” (3) objects to “editorialized memorandum opinions that conflict with

the Law of the Case, Exhibit 1,” and (4) informs the court that he is a “life time [sic] member of

a private member association, the . . . Miller Farm of Bird in Hand, Pennsylvania,” but is not a

member of the Pennsylvania bar and, as such, he need not comply with the bylaws of the

Pennsylvania bar. Mot. for US Marshal Service to Provide Service of Process and Objs. at 1–2.

       The final document is a 39-page amended complaint with a ten-page “Law of the Case”

attachment. Doc. No. 10. In the amended complaint, Kennedy has once again asserted claims



                                                 5
against the IRS and the following individual defendants: Brian S. Jones, William M. Paul, Bruce

K. Meneely, Nancy B. Romano, Harry J. Negro, David John Kautter, R. B. Simmons, and

Michael Wright. See Compl. at 1. Kennedy has also added the Commonwealth of Pennsylvania,

the United States Department of the Treasury, the Office of Treasurer of the United States, the

United States Postal Service, Steven Terner Mnuchin, Jovita Carranza, Megan Brennan, and

Thomas Marshall, as defendants, and he has removed Douglas Shulman, Mark Everson, Charles

Rossotti, and John Koskinen as defendants. Compare Compl. at 1, with Am. Compl. at 1.

        The amended complaint contains many of the same types of allegations Kennedy

included in the original complaint. Kennedy once again alleges that he has no contract with the

IRS or with the individual defendants. See Am. Compl. at 8. He claims that the IRS is a “debt

collector” and “has no license as a debt collector in the Commonwealth of Pennsylvania.” Id.

He believes that the Internal Revenue Code is “not law, and ha[s] no foundation in law and ha[s]

no legislative foundation.” Id.

        Kennedy asserts that “Modern Attorney Brian S. Jones and his Modern Attorney bosses .

. . put false data into the case, and thus lied, mislead [sic], misconstrued, [and] misrepresented

information into the United States Tax Court, also a court of record.” 5 Id. at 9. In addition, IRS

employees “repeatedly stole funds from Kennedy from January 2018 to present.” Id. at 11.

Kennedy has attempted to acquire the names and identification information of several IRS

employees, but his requests were denied. See id. at 11–13. He submitted “Affidavits of Identity

Theft,” but the IRS employees have not responded to those affidavits and have not granted him




5
 Kennedy alleges that Steven Terner Mnuchin “is the boss of all Defendants and is responsible for all injuries and
damages done to [him] by Defendant IRS Commissioners and Modern Attorneys.” Am. Compl. at 10.

                                                        6
“relief from [the IRS’s] false claims to debts and tax.” 6 Id. at 12. The IRS also failed to return

his property that it stole in support of a criminal enterprise. See id.

        The defendant, R. B. Simmons, wrote a letter to Kennedy indicating that “any potential

levy on your Social Security has been blocked during this investigation.” Id. at 14. Nonetheless,

on March 28, 2018, the IRS levied on Kennedy’s social security, which he claims “violated [his]

rights and violated [his] due process rights by taking [his] property, in support of the criminal

enterprise.” Id. at 13, 14.

        Kennedy also complains about the defendants not providing documents responsive to his

Freedom of Information Act (“FOIA”) requests. See id. at 14–15. He faults the defendants for

not recognizing that he “has a vested property right to a copy of the records responsive to [his]

FOIA requests, and to [his] requests for tax records.” Id. at 15.

        Overall, although obscured due to the lack of clarity in his allegations along with the

numerous legal conclusions, repetitive statements, and nonsensical legal assertions contained in

the amended complaint, it appears that Kennedy is unhappy that the IRS garnished his social

security to cover his tax debts. He also appears to suggest that the United States Postal Service

and its employees, including Postmaster General Megan Brennan, are liable because the IRS and

its employees used the mail to send relevant documents to him. See, e.g., id. at 18.

        Based on the aforementioned allegations in the amended complaint, Kennedy asserts

causes of action for (1) violations of the Racketeer Influenced and Corrupt Organizations Act

(“RICO”), (2) violations of the Fair Debt Collection Practices Act (“FDCPA”), (3)

misappropriation of chattel, (4) trespass, (5) trespass on the case, (6) trespass on the case –

vicarious liability, (7) failure to provide a republican form of government, (8) trover, (9)

6
  Kennedy appears to be alleging that he has been “a victim of Identity Theft for many years and . . . false amended
tax returns were filed in his name, and not signed by him.” Am. Compl. at 12. In particular, he claims he did not
file amended tax returns for the years 2001 through 2016 (or 2017). See id.

                                                         7
intentional infliction of emotional distress, and (10) negligence. See id. at 19–35. Kennedy

seeks declaratory and injunctive relief, as well as millions of dollars in damages. See id. at 35–

39.

       Regarding Kennedy’s submissions other than the amended complaint, the court entered

an order on September 27, 2018, which (1) denied the “Take Judicial Notice Take Judicial

Cognizance” to the extent it sought any relief, (2) denied the “Motion for US Marshal Service to

Provide Service of Process and Objections,” and (3) denied without prejudice the “Motion for

Authorization to File Electronically.” See Order at 1–2, Doc. No. 9. On October 1, 2018, the

court received another document from Kennedy. Doc. No. 11. It appears through this document,

titled “Judicial Notice,” that Kennedy is attempting to act as a court and part of the document

reflects the law that Kennedy believes should apply to this case. See, e.g., Judicial Notice at ECF

pp. 1–4. Kennedy also attaches to this document a “WRIT OF ERROR QUAE CORAM NOBIS

RESIDENT,” in which he purports to, inter alia, rescind the court’s rulings in the order entered

on September 27, 2018. See id. at ECF p. 7.

                                       II.     DISCUSSION

A.      Standard of Review of Complaints Under 28 U.S.C. § 1915(e)(2)(B) and Sua Sponte
                         Review for Subject-Matter Jurisdiction

       Because the court has granted Kennedy leave to proceed in forma pauperis, the court

must examine whether the complaint is frivolous, malicious, fails to state a claim upon which

relief can be granted, or asserts a claim against a defendant immune from monetary relief. See

28 U.S.C. § 1915(e)(2)(B)(i)-(iii) (providing that “[n]otwithstanding any filing fee, or any

portion thereof, that may have been paid, the court shall dismiss the case at any time if the court

determines that-- . . . (B) the action or appeal-- (i) is frivolous or malicious; (ii) fails to state a

claim on which relief may be granted; or (iii) seeks monetary relief against a defendant who is

                                                  8
immune from such relief”). A complaint is frivolous under section 1915(e)(2)(B)(i) if it “lacks

an arguable basis either in law or fact,” Neitzke v. Williams, 490 U.S. 319, 325 (1989), and is

legally baseless if it is “based on an indisputably meritless legal theory.” Deutsch v. United

States, 67 F.3d 1080, 1085 (3d Cir. 1995). As for whether a complaint is malicious, “[a] court

that considers whether an action is malicious must, in accordance with the definition of the term

‘malicious,’ engage in a subjective inquiry into the litigant’s motivations at the time of the filing

of the lawsuit to determine whether the action is an attempt to vex, injure or harass the

defendant.” Id. at 1086. “[A] district court may dismiss a complaint as malicious if it is plainly

abusive of the judicial process or merely repeats pending or previously litigated claims.” Brodzki

v. CBS Sports, Civ. No. 11-841, 2012 WL 125281, at *1 (D. Del. Jan. 13, 2012).

       Concerning the analysis under section 1915(e)(2)(B)(ii), the standard for dismissing a

complaint for failure to state a claim pursuant to this subsection is identical to the legal standard

used when ruling on motions to dismiss under Federal Rule of Civil Procedure 12(b)(6). See

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (applying Rule 12(b)(6) standard to

dismissal for failure to state a claim under section 1915(e)(2)(B)). Thus, to survive dismissal, “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). The plaintiff’s factual allegations “must be enough to raise

a right to relief above the speculative level.” Twombly, 550 U.S. at 556 (citation omitted). In

addressing whether a pro se plaintiff’s complaint is frivolous or fails to state a claim, the court

must liberally construe the allegations in the complaint. See Higgs v. Att’y Gen., 655 F.3d 333,

339-40 (3d Cir. 2011) (explaining that “when presented with a pro se litigant, we have a special

obligation to construe his complaint liberally” (citation and internal quotation marks omitted)).



                                                  9
          The court also has the authority to examine subject-matter jurisdiction sua sponte. See

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Group Against Smog and Pollution, Inc. v.

Shenango, Inc., 810 F.3d 116, 122 n.6 (3d Cir. 2016) (explaining that “an objection to subject

matter jurisdiction may be raised at any time [and] a court may raise jurisdictional issues sua

sponte”). As a plaintiff commencing an action in federal court, Kennedy bears the burden of

establishing federal jurisdiction. See Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105

(3d Cir. 2015) (“The burden of establishing federal jurisdiction rests with the party asserting its

existence.” (citing DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006))).

                                             B.       Analysis

     1.       Kennedy’s Attempt to Have This Court Review His Tax Court Proceedings

          As noted above, Kennedy alleges that “Modern Attorney Brian S. Jones and his Modern

Attorney bosses did put false data into the case, and thus lied, mislead, misconstrued, [and]

misrepresented information into the United States Tax Court, a court of record.” Am. Compl. at

9. A number of Kennedy’s allegations appear to pertain to his disapproval over what occurred in

the Tax Court. See, e.g. id. at ¶¶ 41–46. As the court previously explained to Kennedy in

dismissing the original complaint, to the extent that he is seeking a review of the Tax Court

proceedings, this court lacks jurisdiction to do so. Instead, as Kennedy apparently already

realizes, he must file an appeal with the Third Circuit Court of Appeals. See 26 U.S.C. §

7482(a)(1) (“The United States Courts of Appeals . . . shall have exclusive jurisdiction to review

the decisions of the Tax Court . . . in the same manner and to the same extent as decisions of the

district courts in civil actions tried without a jury . . . .”).




                                                     10
                                2.     Kennedy’s RICO Claims

       Kennedy contends that the defendants’ actions have violated RICO because they have (1)

obstructed justice in violation of 18 U.S.C. § 1519, (2) concealed and removed official records in

violation of 18 U.S.C. § 2071, (3) conspired to defraud the United States in violation of 18

U.S.C. § 371, through mail fraud in violation of 18 U.S.C. § 1341, and (4) made false statements

in violation of 18 U.S.C. § 1001. See Am. Compl. at 3–5, 16–17, 19, 20–23. The federal civil

RICO statute provides that “[a]ny person injured in his business or property by reason of a

violation of section 1962 of this chapter[, which prohibits racketeering activity,] may sue

therefor in any appropriate United States district court . . . .” 18 U.S.C. § 1964(c). Section 1962

provides, in relevant part:

       (c) It shall be unlawful for any person employed by or associated with any
       enterprise engaged in, or the activities of which affect, interstate or foreign
       commerce, to conduct or participate, directly or indirectly, in the conduct of such
       enterprise’s affairs through a pattern of racketeering activity or collection of
       unlawful debt.

       (d) It shall be unlawful for any person to conspire to violate any of the provisions
       of subsection (a), (b), or (c) of this section.

18 U.S.C. § 1962(c)-(d).

       To state a civil RICO claim, a plaintiff must plausibly allege the following elements: “(1)

conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity.” Sedima, S.P.R.L.

v. Imrex Co., Inc., 473 U.S. 479, 496 (1985) (footnote omitted). The RICO statute defines

“racketeering activity” by enumerating a list of predicate acts. See 18 U.S.C. § 1961(1). Out of

all the predicate criminal acts alleged by Kennedy, only violations of 18 U.S.C. 1341 (mail

fraud) are included in RICO’s exhaustive list of predicate racketeering acts. See 18 U.S.C. §

1961(1); see also St. Clair v. Citizens Fin. Grp., 340 F. App’x 62, 66 (3d Cir. 2009) (per curiam)

(noting that list of predicate acts for RICO is “exhaustive”). “Where acts of mail and wire fraud

                                                11
constitute the alleged predicate racketeering acts, those acts are subject to the heightened

pleading requirement of Rule 9(b)” of the Federal Rules of Civil Procedure.                           Warden v.

McLelland, 288 F.3d 105, 114 (3d Cir. 2002) (citing Rolo v. City Investing Co. Liquidating

Trust, 155 F.3d 644, 657-58 (3d Cir. 1998)). Thus, “allegations of [RICO] predicate mail and

wire fraud acts should state the contents of the communications, who was involved, where and

when they took place, and explain why they were fraudulent.” Mills v. Polar Molecular Corp.,

12 F.3d 1170, 1176 (2d Cir. 1993).

        Here, Kennedy’s amended complaint fails to adequately plead a RICO violation based

upon predicate acts of mail fraud. Kennedy essentially faults the defendants for using the mail as

a means to send him notices of tax deficiencies and other documents. These types of conclusory

statements regarding the use of the mail are insufficient to state a plausible civil RICO claim.

See, e.g., Jung v. Bank of Am., N.A., Civ. A. No. 3:16-CV-704, 2016 WL 5929273, at *10 (M.D.

Pa. Aug. 2, 2016) (determining that “conclusory statements that unspecified Defendants utilized

mail as a general means of communication” were “wholly insufficient to state a valid RICO

claim”). Accordingly, the court will dismiss Kennedy’s RICO claims. 7

                                    3.       Kennedy’s FDCPA Claims

        Kennedy asserts that the IRS and its employees, such as David John Kautter, Michael

Wright, and R. B. Simmons, violated the FDCPA “with the intent to permanently deprive [him]

and cause [him] to be financially responsible for false debts.” Am. Compl. at 26. He argues that

because of this violation, he has “suffered the loss of valuable property, financial services and

support, and suffered other physical, mental, business and pecuniary damages.” Id.

7
  To the extent that Kennedy seeks damages for his mental and emotional distress, those types of injuries are not
injuries to “business or property” for purposes of RICO. See Clark v. Conahan, 737 F. Supp. 2d 239, 255 (M.D. Pa.
2010) (“Mental distress, emotional distress, and harmed reputations do not constitute injury to business or property
sufficient to confer standing on a RICO plaintiff” and explaining that “injury for RICO purposes requires proof of
concrete financial loss, not mere injury to an intangible property interest”).

                                                        12
         Congress enacted the FDCPA “to eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.” 15 U.S.C. § 1692(e). The FDCPA is limited to

“consumer debt.” See Heintz v. Jenkins, 514 U.S. 291, 293 (1995) (explaining that FDCPA

“limits ‘debt’ to consumer debt, i.e., debts ‘arising out ... transaction[s]’ that ‘are primarily for

personal, family, or household purposes.’” (quoting 15 U.S.C. § 1692a(5)). Taxes are not a

“debt” under the FDCPA, because “[t]axes are used for more general purposes; they are not

limited to the statutory purposes.” Staub v. Harris, 626 F.2d 275, 278 (3d Cir. 1980). Moreover,

the IRS and its agents are not debt collectors for purposes of the FDCPA. See Al-Sharif v.

United States, 296 F. App’x 740, 742 (11th Cir. 2008) (per curiam) (explaining that “the term

‘debt collector’ does not include an ‘officer or employee of the United States ... to the extent that

collecting or attempting to collect any debt is in the performance of his official duties[]’”

(quoting 15 U.S.C. § 1692a(6)(C)). Therefore, Kennedy cannot maintain his FDCPA claims

against the IRS, David John Kautter, Michael Wright, or R. B. Simmons. 8

    4.      Kennedy’s Claim for the Failure to Provide a Republican Form of Government

         Kennedy faults the defendants for failing “to provide a republican form of government.”

Am. Compl. at 31–32. He argues that “[t]he business model of [the IRS] and the United States

Postal Service is based on a foundation of deceptions, lies and fraud.” Id. at 31. He asserts that

Secretary Steven Terner Mnuchin “breached his oath of office and violated [the] Sarbanes-Oxley

Act [o]f 2002 in his private business schemes.” Id. at 32 (footnote omitted). Kennedy also

argues that Secretary Mnuchin, Jovita Carranza, Megan Brennan, and Thomas Marshall have


8
 To the extent that Kennedy’s allegations could extend to any of the other named defendants, this analysis applies to
his claims against them as well.

                                                         13
failed to “report any information that a crime or crimes have been committed,” and that 21

trillion dollars is missing from the United States government. Id.

           “Article III of the United States Constitution limits the power of the federal judiciary to

‘cases’ and ‘controversies.’” Cottrell v. Alcon Labs., 874 F.3d 154, 161 (3d Cir. 2017). In

addition,

           [t]he plaintiff, “as the party invoking federal jurisdiction,” bears the burden of
           establishing the minimal requirements of Article III standing: “(1) ... an injury in
           fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3)
           that is likely to be redressed by a favorable judicial decision.”

Id. (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)) (second alteration in original

and footnote omitted). As such,

           a plaintiff raising only a generally available grievance about government—
           claiming only harm to his and every citizen’s interest in proper application of the
           Constitution and laws, and seeking relief that no more directly and tangibly
           benefits him than it does the public at large—does not state an Article III case or
           controversy.

Lance v. Coffman, 549 U.S. 437, 439 (2007) (per curiam) (internal quotation marks and citation

omitted); see Common Cause of Pa. v. Pennsylvania, 558 F.3d 249, 259 (3d Cir. 2009) (“[T]he

Supreme Court repeatedly has rejected claims of standing predicated on the right, possessed by

every citizen, to require that the Government be administered according to law.” (internal

quotation marks omitted)).

           With respect to this claim, Kennedy appears to seek the provision of a republican form of

government on behalf of the public at large. Nothing in the amended complaint provides a basis

for concluding that Kennedy has standing to challenge any alleged violations of the Sarbanes-

Oxley Act of 2002 or the failure to report such violations. Accordingly, the court will dismiss

Kennedy’s claim for “failure to provide a republican form of government” for lack of standing. 9


9
    Even if Kennedy had standing, it appears that this claim is frivolous.

                                                            14
                              5.      Kennedy’s State Law Claims

       Kennedy’s remaining claims are state-law tort claims for misappropriation of chattel

property, trespass, trespass on the case, trespass on the case – vicarious liability, trover,

intentional infliction of emotional distress, and negligence. Because the court has dismissed

Kennedy’s federal claims, the court will not exercise supplemental jurisdiction over his

remaining state-law claims. See 28 U.S.C. § 1367(c) (“The district courts may decline to

exercise supplemental jurisdiction over a claim [so related to the claims in the action within such

original jurisdiction that they form part of the same case or controversy under Article III of the

United States Constitution] if . . . (3) the district court has dismissed all claims over which it has

original jurisdiction.”); see also Cindrich v. Fisher, 341 F. App’x 780, 789 (3d Cir. 2009) (“[I]n

most cases, pendent state law claims should be dismissed without prejudice ‘where the claim

over which the district court has original jurisdiction is dismissed before trial.’” (quoting

Borough of W. Mifflin v. Lancaster, 45 F.3d 780, 788 (3d Cir. 1995))). Therefore, the only

independent basis for jurisdiction over any such claims is the diversity jurisdiction statute, 28

U.S.C. § 1332(a).

       Section 1332 grants a district court subject-matter jurisdiction over a case in which “the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between . . . citizens of different States.” Id. This section requires “‘complete diversity between

all plaintiffs and all defendants,’ even though only minimal diversity is constitutionally required.

This means that, unless there is some other basis for jurisdiction, ‘no plaintiff [may] be a citizen

of the same state as any defendant.’” Lincoln Ben. Life Co., 800 F.3d at 104 (quoting Lincoln

Prop. Co. v. Roche, 546 U.S. 81, 89 (2005) and Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d

412, 419 (3d Cir. 2010) (internal footnotes omitted)). Here, while Kennedy generally asserts that



                                                 15
he “is one of the people of Pennsylvania,” Am. Compl. at 1, and seeks more than $75,000 in

damages, he has failed to include allegations about the citizenship of the defendants. 10

Accordingly, Kennedy has failed to meet his burden of demonstrating that this court has an

independent basis for subject-matter jurisdiction over his state-law claims. 11

                                            III.     CONCLUSION

         For the foregoing reasons, the court will dismiss Kennedy’s amended complaint. With

regard to his claims seemingly seeking review of the Tax Court proceedings, the court will

dismiss those claims without prejudice for lack of subject-matter jurisdiction. Concerning his

federal claims under RICO and the FDCPA, the court will dismiss those claims with prejudice

for failure to state a claim. The court will also dismiss his claim that the defendants have

somehow failed to provide a republican form of government for lack of standing.

         Additionally, as the court is dismissing all of Kennedy’s federal claims, the court declines

to exercise supplemental jurisdiction over his state-law tort claims. There is also no independent

basis for subject-matter jurisdiction over these claims, so the court will dismiss those claims

without prejudice to Kennedy raising them in a state court.

         The court has already provided Kennedy with an opportunity to amend his complaint, and

he has failed to include any allegations giving rise to a plausible basis for a claim over which this

court has jurisdiction. The court concludes that allowing Kennedy an additional attempt to

10
   Many of the other defendants in this action are individuals. For diversity jurisdiction purposes, an individual is a
citizen of the state where he or she is domiciled, meaning the state where the individual is physically present and
intends to remain. See Washington v. Hovensa LLC, 652 F.3d 340, 344 (3d Cir. 2011) (“A party’s citizenship is
determined by her domicile, and the domicile is his true, fixed and permanent home and place of habilitation. It is
the place to which, whenever he is absent, he has the intention of returning.” (citation and internal quotation marks
omitted)). Kennedy has failed to include allegations about the individual defendants’ domiciles.
11
   The court again notes that the IRS is entitled to sovereign immunity. See Cooper v. C.I.R., 718 F.3d 216, 220 (3d
Cir. 2013) (citing Beneficial Consumer Disc. Co. v. Poltonowicz, 47 F.3d 91, 94 (3d Cir. 1995)). While “section
6213 of the Internal Revenue Code provides the sole waiver to sovereign immunity that authorizes a taxpayer to
challenge a federal income tax prepayment deficiency notice[,] a taxpayer who receives a taxpayer prepayment
deficiency notice has but one venue to seek a redetermination: the Tax Court.” Id. at 220-21 (citing 26 U.S.C. §
6213(a)). Thus, the IRS cannot be subjected to suit with respect to Kennedy’s state-law tort claims.

                                                         16
amend would be futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002)

(explaining that “in forma pauperis plaintiffs who file complaints subject to dismissal under Rule

12(b)(6) should receive leave to amend unless amendment would be inequitable or futile”). 12

        The court will enter a separate order.


                                                             BY THE COURT:



                                                             /s/ Edward G. Smith
                                                             EDWARD G. SMITH, J.




12
   Providing Kennedy with another attempt to amend his complaint would be futile because (1) the court lacks
subject-matter jurisdiction over his claims regarding the Tax Court, (2) he cannot remedy the deficiencies with his
federal claims due to the nature of the claims and the parties named as defendants, (3) he cannot cure the standing
issue regarding his republican form of government claim, and (4) with respect to his state-law claims, the court
provided Kennedy with an opportunity to remedy his pleading deficiencies and explained to him what he had to do,
and he completely failed to remedy the deficiencies.

                                                        17
